Title: To George Washington from Major General Philip Schuyler, 7 May 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Philadelphia May 7. 1777.

I am honored with Your Excellency favor of the 3d—I[t] gives me Great pleasure that You approve of the Measure alluded to in my last but one.
Inclose You such a Return as I have been able to procure. Major Livingston is gone to Bristol & will send Your Excellency a Return of what Troops may be there.
Be pleased to order the inclosed to be forwarded by the first Conveyance to Kingston. I am Dear Sir with every friendly Wish & respectful Sentiment, Your Excys Most Obed. Hble servt

Ph: Sch:

